Citation Nr: 1007556	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  97-20 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for lung disease, including 
chronic obstructive pulmonary disease (COPD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The service department has verified that the appellant served 
on active duty from October 1982 to January 1996.  Prior to 
that time, she served in the Army National Guard, including a 
period of active duty for training (ACDUTRA) from October 
1977 to March 1978.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In December 2004, October 2007, and August 
2008, the Board remanded this matter for additional 
evidentiary development and due process considerations.  

As the Board has repeatedly noted in its prior remands, the 
record on appeal contains several pending claims, including 
claims of service connection for a psychiatric disorder, a 
skin disability, and diabetes.  The RO has not yet considered 
these claims.  Thus, they are again referred to the RO for 
appropriate action.


FINDING OF FACT

The appellant's current lung disease, diagnosed as COPD, is 
causally related to her service-connected nicotine 
dependence.


CONCLUSION OF LAW

Service connection for COPD is warranted.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002 & 
Supp. 2009); 38 CFR § 3.159(b)(1) (2009).  VA also has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  
In light of the favorable decision below, the Board finds 
that any deficiency in VA's VCAA notice or development 
actions is harmless error.


Background

The appellant's service treatment records document that she 
sought treatment on a frequent basis for multiple medical 
complaints.  With respect to respiratory complaints, these 
records show that in February 1978, the appellant reported a 
history of shortness of breath during basic training.  She 
was given a two week physical profile for restrictive and 
obstructive lung disease.  

Subsequent service treatment records show that the appellant 
was treated for an upper respiratory infection in March 1984 
and again September 1986.  She was treated for right lower 
lobe pneumonia in November 1986.  In February 1995, she 
complained of noncardiac chest pain.  It was noted that she 
had been smoking one pack daily for the past 22 years.  No 
respiratory disability was identified.  

A February 1995 Medical Evaluation Board (MEB) summary notes 
that the appellant had a long history of multiple medical 
complaints.  Since October 1994, she claimed that she had 
been unable to perform her duties due to symptoms such as 
headaches, dizziness, fatigue, blurry vision, and nausea.  
The appellant underwent a series of diagnostic tests as well 
as evaluations by various specialists.  During this time, she 
indicated that she had no complaints regarding her 
respiratory system.  A chest X-ray in February 2005 was 
normal.  The MEB summary notes that the appellant indicated 
that she "just want[ed] out of the Army" and stated that 
her objective was to be "medically discharged from the Army 
with 100% compensation."  The examiner concluded that the 
appellant was unfit for active duty due to various 
conditions, including a headache disorder.  A lung disability 
was not diagnosed.  

In April 1995, the appellant completed a Report of Medical 
History on which she endorsed numerous complaints, including 
shortness of breath, asthma, and pain or pressure in her 
chest.  Her lungs, however, were normal on clinical 
evaluation.  

In January 1996, in connection with her discharge from active 
duty, the appellant submitted an application for VA 
compensation benefits, seeking service connection for 
numerous disabilities, including lung disease.  In an April 
1996 statement, the appellant claimed that she had been 
diagnosed has having lung disease during basic training and 
had undergone continued treatment for lung disease during 
active duty.  She claimed that in January 1992, she was told 
that she had "become asthmatic" and was placed on 
medication.  

The appellant was afforded a VA general medical examination 
in March 1997, at which she claimed that she had developed 
mild bronchial asthma while in the military.  She 
acknowledged that she continued to smoke, but had cut back to 
a half pack daily.  On examination, the appellant did not 
exhibit dyspnea and her lungs were clear.  X-ray study of the 
chest showed no infiltrate, effusion, cardiomegaly, 
congestive change, consolidation, mass or definite cavitary 
lesion.  A pulmonary function test was invalid due to the 
appellant's varied efforts.  The assessment was history of 
bronchial asthma.  

Private clinical records show that in February 2002, the 
appellant sought treatment for a dry, hacking cough.  She was 
noted to be a smoker.  She also claimed that she had asthma, 
although she did not use an inhaler.  The assessment was 
cough and Phenergan was prescribed.  

At a July 2002 hearing, the appellant testified that during 
basic training, she had "had a lot of problems with becoming 
shortness of breath upon running and certain types of things 
that we had to do."  Transcript at page 16.  She indicated 
that she currently experienced shortness of breath, 
particularly with physical exertion.  She also testified that 
she took medication for a cough.  

The appellant again underwent VA medical examination in July 
2003.  She reported that she was a current smoker of one-half 
pack of cigarettes per day.  She claimed that she had begun 
smoking at the age of 25 and had averaged two packs daily for 
most of her adult life.  She claimed that she had had one to 
five episodes of bronchitis yearly since service, some of 
which had required hospitalization.  The examiner noted that 
the appellant was not on any metered dose oral inhalers, 
although she took cough syrup as needed.  After examining the 
appellant and reviewing the claims folder, the examiner's 
assessment was "chronic bronchitis."  [Quotations in 
original].  The examiner noted that the appellant was a 
chronic smoker for many years and had reported several acute 
bronchitis exacerbations.  He noted that the appellant's 
current respiratory difficulties were mild, secondary to a 
chronic obstructive pulmonary disease secondary to tobacco 
abuse.  The examiner ordered a chest X-ray and pulmonary 
function tests to confirm the diagnosis.  The chest X-ray was 
without abnormalities and the pulmonary function test was 
invalid due to the appellant's poor efforts.  

Private clinical records show that in August 2003, the 
appellant reported that she smoked one quarter to one half 
pack of cigarettes daily.  Her complaints included a history 
of shortness of breath with activity for the past 15 years.  
She also reported a chronic cough with minimal sputum 
production.  The assessment was bronchitis.  In February 
2004, the appellant's complaints included rare chest pain 
with occasional gasping respiration.  She denied chronic 
shortness of breath.  She also reported a chronic cough.  The 
assessment was chronic cough.  In August 2004, the appellant 
claimed that she had COPD.  The examiner noted that the 
appellant continued to smoke.  Her lungs were clear to 
auscultation.  A chest X-ray showed clear lungs without 
infiltrates of pleural effusions.  The impression was mild 
COPD.  In March 2005, the appellant sought treatment for 
numerous complaints, including episodic chest pain.  She 
denied exertional pain but the examiner noted that she did 
little in the way of exercise.  She also denied shortness of 
breath.  The assessment was chest pain of unclear etiology, 
probably cardiac.  

At a VA pulmonary examination in March 2006, the appellant 
claimed that she began smoking in 1977, and had smoked two 
packs a day while on active duty.  The appellant also claimed 
to have a history of seasonal respiratory disease, although 
the examiner noted that a review of her claims folder was not 
consistent with her recollections in this regard.  The 
appellant indicated that her current complaints included a 
productive cough with very infrequent wheezing and shortness 
of breath.  Examination revealed no abnormal respiratory 
findings.  The examiner also noted that previous pulmonary 
function tests had been invalid due to an inadequate effort 
on the part of the appellant.  After examining the appellant 
and reviewing her claims folder, the examiner's diagnoses 
included chronic bronchitis, secondary to tobacco smoke.  The 
examiner indicated that it was his opinion that the 
appellant's current pulmonary symptoms and disease were a 
consequence of her smoking.  He noted that the appellant had 
a history of shortness of breath during active duty in 1995.  
He concluded that it is at least as likely as not that her 
current symptoms were related to her in-service symptoms.  
The examiner noted, however, that "anybody who engages in 
cigarette smoking will experience disease while actively 
smoking based on the natural consequence of that exposure.  
The symptoms typically do not develop until later on because 
of our extra lung reserve and capacity."  The appellant 
subsequently underwent pulmonary function testing but again 
offered inconsistent efforts resulting in an invalid test.  

Records obtained from the Social Security Administration 
(SSA) show that the appellant's application for disability 
benefits due to multiple disabilities, including headaches 
and fibromyalgia, was denied in July 2008.  

VA clinical records include active problem lists which 
include asthma and chronic airway obstruction beginning in 
2007.  A chest X-ray in March 2008, however, was normal, with 
no evidence of active disease.  

The appellant underwent VA psychiatric examination in April 
2009.  The appellant claimed that she had begun smoking 
during service.  She indicated that her smoking increased in 
1982, when she was smoking "a few" packs of cigarettes 
daily.  The appellant indicated that she continued to smoke, 
despite multiple medical problems including COPD.  The 
examiner's diagnoses included nicotine dependence.  The 
examiner concluded that it was as likely as not that the 
appellant's nicotine dependence started during active duty 
and had continued since that time.  

At a VA medical examination in May 2009, the appellant 
claimed that she had been diagnosed as having asthma and COPD 
in the past and currently used a bronchodilator daily.  After 
examining the appellant and reviewing her claims folder, the 
examiner concluded that the appellant's reported asthma and 
COPD were not related to her military service, as "it was 
her choice to start smoking, not the US Army."  The examiner 
further noted that the appellant had been very uncooperative 
during the interview and examination process.  She further 
noted that the appellant had refused a chest X-ray and was 
"so uncooperative during [pulmonary function tests] that the 
testing was basically useless."  

A chest X-ray was subsequently conducted in June 2009.  The 
radiologist's impression was COPD with no acute infiltrate.  
In an August 2009 addendum, the examiner who had conducted 
the May 2009 VA medical examination indicated that her 
opinion as to the etiology of the appellant's condition had 
not changed after reviewing the chest X-ray.  

In an August 2009 rating decision, the RO granted service 
connection for nicotine dependence.  The RO continued the 
denial of service connection for lung disease, finding that 
the appellant's lack of cooperation during multiple 
examinations had "provided no evidence of a lung 
disease...that was incurred in service."  See August 2009 
Supplemental Statement of the Case.  

Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2009).

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  Although section 3.310 was amended effective October 
10, 2006, the Board will apply the former version of 38 
C.F.R. § 3.310, which is more favorable to the appellant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.

Additionally, for claims filed prior to June 8, 1998, such as 
this one, VA's General Counsel has held that where nicotine 
dependence began in service, and where resulting tobacco use 
led to disability, secondary service connection may be 
established for that disability pursuant to 38 C.F.R. § 
3.310(a).  See VA O.G.C. Prec. Op. No. 19-97 (May 13, 1997), 
62 Fed. Reg. 37,954 (1997).  For claims alleging secondary 
service connection for a current disease on the basis of 
nicotine dependence acquired in service, the record must 
contain (1) medical evidence of a current disability, (2) 
medical evidence that nicotine dependence arose in service, 
and (3) medical evidence of a relationship between the 
current disability and the nicotine dependence.  The 
determination of whether a veteran is dependent on nicotine 
is a medical issue.  Id.

VA regulations provide that individuals for whom an 
examination has been scheduled are required to report for the 
examination.  See 38 C.F.R. § 3.326(a) (2009).  Where 
entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated on the evidence 
of record.  38 C.F.R. § 3.655.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  38 C.F.R. § 3.655(a).  When a veteran fails 
to participate in a scheduled VA examination, the Board must 
consider (1) whether the examination was necessary to 
establish entitlement to the benefit sought, and (2) whether 
the appellant lacked good cause to miss the scheduled 
examination.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).

The standard of proof to be applied in decisions on claims 
for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under 
that provision, VA shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Analysis

As a preliminary matter, the Board observes that VA has 
attempted, on numerous occasions, to provide the appellant 
with a medical examination to establish her entitlement to VA 
compensation benefits for her claimed lung disability.  

The appellant was first afforded a VA general medical 
examination in March 1997.  Unfortunately, a pulmonary 
function test conducted during the course of that examination 
was invalid due to the appellant's inadequate effort.  The 
examiner's assessment was history of bronchial asthma, based 
on a history reported by the appellant.  

VA made another attempt to provide the appellant with an 
adequate VA medical examination in July 2003.  Based on the 
appellant's reported history, the examiner diagnosed 
"chronic bronchitis," but ordered a chest X-ray and 
pulmonary function tests to confirm the diagnosis.  The chest 
X-ray was without abnormalities and the pulmonary function 
test was, again, invalid due to the appellant's poor efforts.  

The Board remanded the case in December 2004 to obtain a VA 
pulmonary examination for the purpose of ascertaining the 
nature, severity, and etiology of any current pulmonary 
disability.  A VA pulmonary examination conducted in March 
2006 revealed no objective abnormal respiratory findings.  
Nonetheless, the examiner indicated that it was his opinion 
that the appellant's current pulmonary symptoms and COPD were 
a consequence of her smoking.  The appellant subsequently 
underwent pulmonary function testing to confirm the diagnosis 
but, again, offered inconsistent efforts resulting in an 
invalid test.  

In October 2007, the Board, for the second time, remanded the 
matter, requesting VA psychiatric and respiratory 
examinations for the purpose of determining the relationship, 
if any, between the appellant's current lung disease and her 
in-service tobacco use and any nicotine addiction acquired in 
service.  See VA O.G.C. Prec. Op. No. 2-93, published at 58 
Fed. Reg. 42,756 (1993); VA O.G.C. Prec. Op. No 19-97, 62 
Fed. Reg. 37,954 (1997).  The record shows that the appellant 
was scheduled for the necessary examinations in late December 
2007, but she failed to report claiming that she had been 
ill.  

In August 2008, the Board, for the third time, remanded the 
matter for the purpose of obtaining the necessary medical 
examinations, finding that her claim of illness constituted 
good cause for failing to report for the December 2007 
medical examinations.  See 38 C.F.R. § 3.655.  Pursuant to 
the Board's remand instructions, the appellant underwent VA 
psychiatric examination in April 2009.  Based on the 
appellant's reported smoking history, the examiner diagnosed 
nicotine dependence and concluded that it was as likely as 
not that such nicotine dependence started during active duty 
and had continued since that time.  

The appellant also underwent a VA medical examination in May 
2009.  The examiner ordered a chest X-ray and a pulmonary 
function test in connection with the examination.  The 
appellant refused the chest X-ray and was reportedly so 
uncooperative during the pulmonary function test that it was 
"basically useless."  After examining the appellant and 
reviewing her claims folder, the examiner diagnosed 
"verbalized history of COPD with no testing to establish 
this diagnosis."  The examiner further concluded that the 
appellant's claimed COPD was not related to her military 
service, as "it was her choice to start smoking, not the US 
Army."  

The appellant thereafter underwent a chest X-ray in June 
2009.  Based on the results of the study, the radiologist 
diagnosed COPD with no acute infiltrate.  

Based on the history discussed immediately above, the first 
question for consideration is whether the appellant's 
repeated failure to participate fully in the scheduled VA 
medical examinations triggers the provisions of 38 C.F.R. 
§ 3.655.  The Board finds that it does.  

First, for reasons previously discussed by the Board in prior 
remands, the scheduled VA medical examinations were necessary 
to establish entitlement to the benefit sought.  With respect 
to whether the appellant had good cause to refuse to 
participate fully in the examinations, the Board finds that 
she did not.  By the Board's count, the appellant failed to 
cooperate in at least four pulmonary function tests and at 
least one chest X-ray, without explanation.  Under these 
circumstances, the Board concludes that the appellant lacked 
good cause.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).

As the Court has made clear, "[t]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood, 1 Vet. App. at 193.  The Court 
has further noted that VA has not only the discretion, but 
the statutory duty, to schedule an examination "in order to 
determine service connection and a potential rating for any 
service-connected condition."  Kowalski v. Nicholson, 19 
Vet. App. 171, 178 (2009).  Moreover, the appellant "is 
expected to cooperate in the efforts to adjudicate his claim 
for service connection."  Any failure to do so "would 
subject [the appellant] to the risk of an adverse 
adjudication based on an incomplete and underdeveloped 
record."  Id.  In this case, the Board expressly finds that 
the appellant lacked good cause for failing to participate 
fully in the necessary medical examinations.  Thus, the 
appeal must be based on the evidence of record under section 
3.655.  

As set forth below, based on the radiologist's June 2009 
confirmation of COPD on X-ray, the Board finds that the 
record on appeal now contains sufficient information to grant 
service connection for a lung disability.  The information 
necessary to establish a compensable rating, however, may be 
insufficient, as lung disabilities such as COPD, asthma, and 
bronchitis are evaluated based on the results of pulmonary 
function tests.  38 C.F.R. § 4.96 (2009).  Again, the Board 
finds that the appellant has refused, without good cause, to 
participate in VA's efforts to provide an adequate pulmonary 
function test.  As this is an original claim, the initial 
rating must be assigned on the evidence of record.  38 C.F.R. 
§ 3.655; see also Turk, 21 Vet. App. at 570.  The question of 
the appropriate initial rating, however, is a question for 
the RO to determine in the first instance.  

Turning to the question of service connection, the Board 
notes that for claims alleging secondary service connection 
for a current disease on the basis of nicotine dependence 
acquired in service, the record must contain:  (1) medical 
evidence of a current disability, (2) medical evidence that 
nicotine dependence arose in service, and (3) medical 
evidence of a relationship between the current disability and 
the nicotine dependence.  VA O.G.C. Prec. Op. No. 19-97.  

In this case, the RO has awarded service connection for 
nicotine dependence.  Thus, the question before the Board is 
whether there is medical evidence of a current lung 
disability, and medical evidence of a relationship between 
the current disability and the nicotine dependence.  As 
discussed in detail above, the appellant has long complained 
of respiratory symptoms.  Repeated diagnostic tests contained 
in the record on appeal, however, failed to establish 
objectively the presence of a current lung disability.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) 
(holding that symptoms alone, without a finding of an 
underlying disorder, cannot be service-connected).  A recent 
chest X-ray conducted in June 2009, however, confirmed the 
presence of COPD.  The Board finds that the radiologist's 
June 2009 findings are sufficient to establish evidence of a 
current disability.  

With respect to the question of the relationship between the 
appellant's COPD and her service-connected nicotine 
dependence, the record on appeal is clear.  The medical 
professionals who have addressed this question, including VA 
medical examiners in July 2003, December 2004, and May 2009, 
have concluded that the appellant's lung disability is a 
consequence of her smoking.  There is no probative evidence 
of record contradicting their conclusions or attributing the 
appellant's lung disability to any other cause.  

As noted above, under the benefit-of-the-doubt rule, for the 
appellant to prevail, there need not be a preponderance of 
the evidence in her favor, but only an approximate balance of 
the positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  See Gilbert, 1 Vet. App. at 54.  
Given the evidence set forth above, such a conclusion cannot 
be made in this case.  Thus, the Board finds that service 
connection for COPD is warranted.  Again, the question of the 
initial rating to be assigned for that disability is for the 
RO to establish in the first instance.  Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999)


ORDER

Entitlement to service connection for COPD is granted.  



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


